Citation Nr: 1819235	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-24 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for a lung disability.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975 and from January 1977 to January 1981, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were previously before the Board in May 2015; both were remanded for additional development.

In August 2015, the Veteran's private attorney withdrew representation of the Veteran; to date, the Veteran has not appointed another representative or attorney.


FINDINGS OF FACT

1.  A June 1994 rating decision denied the Veteran's claim for service connection for arthritis of the lumbar spine.  The Veteran did not appeal this decision, and it became final.

2.  The additional evidence received since June 1994 does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

3.  While VA has conceded that the Veteran served at Camp Lejeune, a lung disability was not manifested during active service, or within one year following separation from service, and has not been shown to have developed as a result of an event, injury or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis of the lumbar spine.  38 U.S.C.
§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  The criteria for entitlement to service connection for a lung disability, to include as due to contaminated water exposure at Camp Lejeune, have not been met.
38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, private medical records, and VA treatment records.

With regard to the Veteran's claim to reopen his claim for service connection for arthritis of the lumbar spine, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  New and Material Evidence

The Veteran's claim for service connection for arthritis of the lumbar spine was denied by the RO in a June 1994 rating decision.  The Veteran did not appeal this decision, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 1994 rating decision included STRs, service personnel records, and post service medical records.  Service connection for arthritis of the lumbar spine was denied because there was no evidence establishing that the condition was incurred in service, that it was aggravated by service, or by presumption, i.e., manifesting to a compensable degree of 10 percent or more within one year from the date of separation from service.

Upon review of the record, the Board finds that new and material evidence has not been received sufficient to reopen the claim for service connection for arthritis of the lumbar spine.

The evidence received since the prior final denial includes VA treatment records, lay statements, and SSA records.  While this evidence is new in that it has not been previously submitted to agency decision makers, it is not material because none of it relates to the bases of denial of the original claim.  More specifically, none of the new evidence raises a reasonable possibility of substantiating the claim.

The recently received VA treatment records and private medical records show that the Veteran continues to be treated for complaints of back pain.

The recently received SSA records show that the Veteran injured his back at work in 1993.  He underwent fusion surgery at the L4-5 level and L5-S1 level in 1996.

While this evidence is new, it is not material as it does not establish that the Veteran's arthritis of the lumbar spine is related to an injury incurred in service, that it was aggravated by service, or that it manifested to a compensable degree of 10 percent or more within one year from the date of the Veteran's separation from service.  For the foregoing reasons, the evidence submitted since the June 1994 rating decision denying service connection for arthritis of the lumbar spine does not relate to any of the bases for the prior denial.  As the new evidence submitted is not material, the claim for service connection of arthritis of the lumbar spine is not reopened, and the current appeal on this issue is denied on that basis.  See 38 U.S.C. § 5108.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the law above, service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine CorpAir Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7) (2017).

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f).

The Veteran is seeking entitlement to service connection for a lung disability.  Specifically, he contends that his lung disability is due to his time in service, to include exposure to contaminated water at Camp Lejeune.

The Board notes that VA has conceded that the Veteran served at Camp Lejeune from June 1973 to August 1973 while attending a training class.

The Veteran's post service medical records reflect a medical history of chronic airway obstruction and chronic obstructive lung disease; thus evidence of a current disability is established.

With regard to the second element of service connection, an in-service incurrence, the Veteran's STRs are negative for treatment for respiratory symptoms while in service.  In March 1973, the Veteran was treated for complaints of chest pain.  The examiner noted the Veteran's lungs were clear and he was returned to duty.  In January 1975, the Veteran was treated for a head cold with nasal congestion and a cough.  There is a record of treatment for a head cold with nasal congestion and coughing in January 1975.  There is no record of any type of respiratory or lung disability on the Veteran's separation examination reports.

Nevertheless, as outlined above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to contaminants in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine CorpAir Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.

Therefore, in September 2016, the Veteran's file was reviewed by a VA physician who is a member of the Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project.  The examiner noted that the Veteran had been diagnosed with chronic obstructive pulmonary disease, hemoptysis, dyspnea, calcified hilar lymph nodes and pulmonary nodules.  The examiner stated that the Veteran's medical records reveal he has had treatment for both transient and permanent respiratory conditions.  The examiner documented that there is no indication from any of the imaging reports or physician reports that the Veteran had any exposure to asbestos; and that there is no indication of pleural plaques, pulmonary fibrosis, mesothelioma or lung cancer.

The examiner noted that there are references in the Veteran's medical record to hemoptysis, but most of these are in notes requesting imaging studies, while the clinical notes refer to it as blood tinged or streaked sputum.  As the most recent reference is in 2010, the examiner concluded that the Veteran no longer exhibited hemoptysis.  Additionally, the examiner noted that hemoptysis is a symptom and not a diagnosis.

The examiner documented that calcified hilar lymph nodes and pulmonary nodules have been present on the Veteran's thoracic imaging studies since October 1985.  The examiner noted that the Veteran exhibited no evidence of pulmonary symptoms until late November 1985.  The examiner stated that these radiographic findings have remained stable for twenty years and are likely due to past exposure to infectious agents such as tuberculosis, pneumonia, histoplasmosis, as well as non-infectious agents, such as coal dust.

Next, the examiner addressed the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD).  The examiner stated that COPD is the term used for what is generally a progressive loss of functioning of the lungs, which makes it progressively harder to breathe over time.  The examiner noted that the term dyspnea is synonymous with shortness of breath, and is a symptom, not a diagnosis.  The examiner stated that the symptom of dyspnea would be considered in the discussion of COPD.   The examiner documented that COPD includes two distinct clinical diagnoses - emphysema and chronic bronchitis - and that patients with COPD usually exhibit some component of each diagnosis.  Both conditions can make breathing difficult, and both tend to be progressive.  However, the examiner noted that neither condition fits perfectly with the Veteran's diagnostic testing records.  The examiner stated that the Veteran clearly has some reactive airway disease process, which is responsive to inhaled bronchodilators, which has not been reported as a consequence of exposure to the four solvents at issue in this evaluation and opinion.

The examiner determined, after an extensive and thorough review of the Veteran's records that none of the symptoms, findings and problems that were able to be identified have been associated with contaminated water at Camp Lejeune.  The examiner thus concluded that there is no nexus between the Veteran's pulmonary problems and exposure to contaminated water at Camp Lejeune.

Based on the above evidence, entitlement to service connection for a lung disability must be denied.  The preponderance of the evidence shows that the Veteran's lung disability did not have its onset in service, or for many years thereafter.  In this regard, the Veteran's STRs are negative for a finding of a lung disability, and the first evidence of a calcified nodule is in October 1985.  The VA examiner explained that a calcified nodule is most likely due to exposure to an infectious agent such as tuberculosis or pneumonia, or a non-infectious agent such as coal dust.  The Veteran's STRs are negative for treatment for tuberculosis or pneumonia in service, and the Veteran has stated that he worked as a coal miner.  Thus the evidence does not support service connection for a lung disability based on an in-service occurrence.

Additionally, the probative evidence does not suggest that the Veteran has a lung disability that is otherwise related to his military service, to include as due to exposure to contaminated water at Camp Lejeune.  The September 2016 VA examiner opined that the Veteran has several symptoms and findings related to his respiratory system, but few diagnoses.  The examiner opined that none of the Veteran's respiratory problems, that were able to be identified, have been associated with exposure to contaminated water at Camp Lejeune.

The Board considers the September 2016 VA examiner's opinion to be highly probative, as it is provided by a subject matter expert, is well explained and is based on a comprehensive and thorough review of the medical evidence.  No contrary medical opinions are of record.  As such, a preponderance of the evidence is against the claim of entitlement to service connection for a lung disability.

The Board acknowledges the Veteran's belief that his lung disabilities are related to his exposure to contaminated water at Camp Lejeune.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's lung disabilities are attributable to the Veteran's presumed in-service exposure to contaminated water) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  This is because whether a condition is due to exposure to contaminated water is a complex question that requires medical expertise to competently address.  The evidence does not show that the Veteran has expertise in this area and is therefore considered a layperson.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his presumed in-service exposure to contaminated water to his lung disabilities have been presented.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a lung disability is not warranted.


ORDER

The application to reopen the claim for service connection for arthritis of the lumbar spine is denied.

Service connection for a lung disability is denied.




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


